                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Ricky C. York                                                     Docket No. 5:19-CR-418-1D

                               Petition for Action on Supervised Release

    COMES NOW Erica W. Foy, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Ricky C. York, who, upon an earlier plea of guilty to Possession
of Child Pornography, was sentenced by the Honorable William S. Duffy, Jr. (Northern District of Georgia),
on December 20, 2011, to the custody of the Bureau of Prisons for a term of 66 months. It was further
ordered that upon release from imprisonment the defendant be placed on supervised release for a period of
180 months.

    Ricky C. York was released from custody on November 23, 2016, and began his supervision in the
Eastern District ofNorth Carolina. On October 11, 2019,jurisdiction was transferred to the Eastern District
of North Carolina.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

    Within the past year, the defendant's financial situation has changed due to employment changes. As a
result of these changes, the defendant is not able to afford the payment set forth in the Judgment and
Commitment - Restitution section: "monthly rate of $150, plus 25% of gross income in excess of $2,300
per month." As a result of his financial struggles, we recommend his required payment amount be reduced
to at least $50 per month.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall make monthly payments of at least $50 per month toward the restitution.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


ls/Maurice J. Foy                                    ls/Erica W. Foy
Maurice J. Foy                                       Erica W. Foy
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern A venue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8665
                                                     Executed On: June 11, 2021




              Case 5:19-cr-00418-D Document 2 Filed 06/14/21 Page 1 of 2
Ricky C. York
Docket No. 5:19-CR-418-lD
Petition For Action
Page2
                                           ORDER OF THE COURT

Considered and ordered this      f4                     ----
                                         day of __..J---="'c.....~=-.,,,fl._ _ _ _~• 2021, and ordered filed and
made a part of the records in the above case.




                Case 5:19-cr-00418-D Document 2 Filed 06/14/21 Page 2 of 2
